DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 5 May 2021 have been entered.  Claims 1, 3, 7, 10, and 11 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1-8, 10, and 11 are still pending in this application, with claims 1, 10, and 11 being independent.

Response to Arguments
Applicant's arguments filed 5 May 2021 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 1, that the “Metcalfe reference appears to describe performing rendering processing in a multi-threaded mode. Abraham describes performing processing in a single-threaded mode on a program which supports the single-threaded mode and performing processing in a multi-threaded mode on a program which supports the multi-threaded mode. Metcalfe describes performing rendering processing in a multi-threaded mode. Also Metcalfe describes multiple registers for each data. After storing, rendering in parallel is described (see fig. 2 etc.). However, the processing described by Metcalfe includes rendering in parallel and after completion of processing of one or more of the remaining plurality of consuming tasks in the multi-threaded mode and completion of transferring data associated with the identified one or more failed consuming tasks from a primary memory to a disk memory on the premise. Metcalfe does not describe or suggest use of a single threaded mode or the features of claim 1 identified above”. Examiner notes that 
For the remaining claims, Applicant argues for their allowance for the reasons above and for dependence to one of the independent claims. It follows that all remaining rejections are maintained for at least the above reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a primary memory".  There is insufficient antecedent basis for this limitation in the claim. A primary memory is already established in Claim 1, from which Claim 3 depends. Appropriate correction is required.
Claim 7 recites the limitation "a primary memory", similar to the recitation in Claim 3, above.  Claim 7 further recites the limitation “a secondary memory (…) wherein the secondary memory is disk memory” There is insufficient antecedent basis for this limitation in the claim. A disk memory is already established in Claim 1, from which Claim 7 depends. Appropriate correction is required.
Claim 4 recites the limitation "wherein secondary memory used during processing of remaining consuming tasks is freed up upon completion of processing ". There is insufficient antecedent basis for this limitation in the claim as it is unclear if this is a different memory than the disk memory established in Claim 1, which discusses processing of remaining consuming tasks. For the purpose of examination, the secondary memory of Claim 4 will be thought to be the disk memory from Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalfe et al. (US Patent 9262704), hereinafter Metcalfe, in view of Abraham et al. (US Pub. 2015/0277984), hereinafter Abraham.
Regarding claim 1, Metcalfe discloses a method of rendering pages in a graphics rendering system operating in a multi-threaded mode, the method comprising: receiving a plurality of pages to be rendered in the graphics rendering system, each of the plurality of pages having associated producing tasks and consuming tasks (Column 2, lines 1-8: receive, into a single-instruction, multiple-data (SIMD) processor, a contone image having a relatively higher number of bits per pixel (e.g., 8 bits per pixel). These methods use the SIMD processor to convert (or "render") the contone image to a print-ready format. The print ready format has a lower number of bits per pixel relative to the contone image (e.g., one bit per pixel). These methods combine pixels in the print-ready format produced by the conversion into a print-ready image, and output the print-ready image; Column 3, line 48-Column 4, line 11: multi-thread processing these registers are not shared by the processing of other pixels. This processing consumes a large amount of the available register resources. Therefore, for example, if a multi-thread rendering process has 10 data elements and 8 pixels are being simultaneously rendered, up to 80 registers could be consumed by the multi-thread parallel rendering process…systems and methods herein utilize less of the available registers in single-instruction, multiple-data (SIMD) processors for pixels being simultaneously rendered in parallel by using a single-thread technique. More specifically, with the system and methods herein, each register maintains a different data-rendering element from many pixels being rendered simultaneously, to reduce the number of registers needed to process the same number of pixels simultaneously. In other words, the systems and methods herein use a single register for higher-pixel value of all pixels being rendered in parallel, a single register for the threshold value, a single register for the upper binary number, a single register for the lower binary number, a single register for the error value of all pixels being rendered in parallel, single registers for each diffused error value of all pixels being rendered in parallel, etc. Thus, with the systems and methods herein a rendering process that has 10 data elements rendering 8 pixels in parallel only uses 10 registers because of the single-thread parallel rendering process described herein. This improves the performance of the processor by speeding operations and decreasing the number of registers that are consumed by the processing, thereby freeing registers for other processing activities. As noted below, this single-thread process can also be multi-threaded for additional processing gains; Column 4, lines 27-53: Various multi-threaded techniques have previously been developed in an attempt to accelerate the overall processing speed of images rendered via error diffusion); processing data associated with the identified one or more failed consuming tasks after  systems and methods herein use a single register for higher-pixel value of all pixels being rendered in parallel, a single register for the threshold value, a single register for the upper binary number, a single register for the lower binary number, a single register for the error value of all pixels being rendered in parallel, single registers for each diffused error value of all pixels being rendered in parallel, etc. Thus, with the systems and methods herein a rendering process that has 10 data elements rendering 8 pixels in parallel only uses 10 registers because of the single-thread parallel rendering process described herein. This improves the performance of the processor by speeding operations and decreasing the number of registers that are consumed by the processing, thereby freeing registers for other processing activities. As noted below, this single-thread process can also be multi-threaded for additional processing gains) and completion of transferring data associated with the identified one or more failed consuming tasks from a primary memory to a disk memory (Fig. 2; Column 3, line 55-Column 4, line 11: a single register for higher-pixel value of all pixels being rendered in parallel, a single register for the threshold value, a single register for the upper binary number, a single register for the lower binary number, a single register for the error value of all pixels being rendered in parallel, single registers for each diffused error value of all pixels being rendered in parallel, etc. Thus, with the systems and methods herein a rendering process that has 10 data elements rendering 8 pixels in parallel only uses 10 registers because of the single-thread parallel rendering process described herein. This improves the performance of the processor by speeding operations and decreasing the number of registers that are consumed by the processing, thereby freeing registers for other processing activities. As noted below, this single-thread process can also be multi-threaded for additional processing gains; Column 8, line 60-Column 9, line 9: methods simultaneously render pixels in immediately adjacent scanlines, but do so in a spaced manner that separates pixels being simultaneously processed by a pixel distance (e.g., four-pixel distance) in the processing direction. This pixel distance in the processing direction allows time for the conversion error amount to be supplied to the pixels being simultaneously processed, so that the conversion error from other pixels can be received before simultaneous processing begins on the pixels being simultaneously processed. In other words, this pixel distance is parallel to the processing direction and is a distance measured in pixels aligned in the processing direction, and prevents rendering pixels until all conversion error is received from other pixels from which conversion error can be received…second register of the SIMD processor is used to maintain a threshold value used during the rendering process. A third register of the SIMD processor is used to maintain one value (e.g., 255) for the print ready format pixels (e.g., those having less bits per pixel), and a fourth register of the SIMD processor is used to maintain the other value (e.g., 0) for the print ready format pixels. Also, a fifth register of the SIMD processor is used to maintain the conversion error amount for all the pixels being simultaneously processed); and rendering one or more of the plurality of pages associated with the processed data (Fig. 9; Column 9, lines 1-13: this pixel distance is parallel to the processing direction and is a distance measured in pixels aligned in the processing direction, and prevents rendering pixels until all conversion error is received from other pixels from which conversion error can be received. Therefore, such processing only requires one scanline of memory to store the error values, while simultaneously processing a swath of 8 scanlines…shown in item 308, these methods combine lower per-bit pixels in the print-ready format produced by the conversion into a print-ready rendered image, and (in item 310) output the rendered image). 
Metcalfe does not explicitly disclose suspending, upon identifying one or more failed consuming tasks from the associated consuming tasks, generation of further producing tasks in the multi-threaded mode; switching from the multi-threaded mode to a single threaded mode.
However, Abraham teaches multi-threading and single thread processing (Abstract; Paragraph [0028]), further comprising suspending, upon identifying one or more failed consuming tasks from the associated consuming tasks, generation of further producing tasks in the multi-threaded mode (Paragraph [0061]: each thread contains a CPU (thread) timer that ticks for each core cycle and includes time resolving cache misses, executing ready instructions (when the thread wins the competition for the core), and competing to execute ready instructions (when the thread loses the competition for the core). If an OS exploiting SMT charges each job according to the CPU (thread) timer delta over the dispatch (as done when no SMT is utilized), OS would effectively account for the raw CPU time each job occupies a thread. From a customer perspective that time represents an arbitrary chargeback amount because that time does not correlate to core capacity use. The disconnect in the industry between the core capacity use with SMT (relative to core capacity use without SMT), and chargeback means that similar jobs fail to receive a similar, reliable, and repeatable chargeback amount with and without SMT. In an SMT environment, customers require chargeback of each job to correlate to core capacity use in order for similar jobs to receive a similar, reliable, and repeatable chargeback amount with and without SMT. However, embodiments provide features to address this); switching from the multi-threaded mode to a single threaded mode (Paragraph [0028]: manage changes associated with dynamically switching one or more cores of a configuration between single thread and multithreading modes, a number of support features are included. To maintain compatibility with programs that do not support multithreading, a single thread mode may be the default mode upon a reset or deactivation. Exemplary embodiments include features to preserve, communicate, and restore thread context from the multithreading mode to support analysis and/or restoration of the thread context after transitioning from the multithreading mode to the single thread mode
Regarding claim 2, Metcalfe, in view of Abraham teaches the method according to claim 1, Abraham discloses further comprising reverting to multi-threaded mode upon completion of the data processing and resuming the associated producing tasks (Paragraphs [0084]-[0086]: assume that logical core 201A (and logical thread 211, 212) and 201B (and logical thread 213, 214) are assigned to dispatch work from work unit queue 350. Next assume that OS 171 brings logical thread 211, 212 on logical core 201A and logical thread 213, 214 on logical core 201B out of a wait in order to process programs 172, 173, 174, and 175 on Work Unit Queue 350A. The host hypervisor 163 places the entire logical core 201A and 201B on physical core 110 and 120 for execution…Since the physical core 110 uses simultaneous multithreading, when both physical thread 111 and 112 are ready to execute instructions on the core but physical thread 111 or 112 loses the competition for the core resources, physical thread timers 5111 and 5112 continue ticking as long as work units are non-waiting on physical core 110. Therefore, to determine the effective capacity use time for program 172, 173 during a dispatch on logical thread 211, 212, the OS 171 has to calculate the physical thread time delta while program 172, 173 was dispatched, and the multiply the physical thread time delta by the runtime chargeback factor; this equals the effective capacity use time for the workload while program 172, 173 executed on physical hardware core 110. Similarly, to determine the effective capacity use time for program 174, 175 during a dispatch on logical thread 213, 214, follow similar methodology. Programs 172, 173, 174, and 175 may belong to different jobs in different divisions. Accordingly, program 172 and 173 may belong to job 1 from the research division and program 174 and 175 may belong to the business division and at the end of the month each division receives a bill for the jobs executed).
Regarding claim 3, Metcalfe, in view of Abraham teaches the method according to claim 1, Metcalfe discloses wherein upon identifying one or more failed consuming tasks, transferring data associated with the identified one or more failed consuming tasks from a primary memory to a secondary memory, the secondary memory having characteristics different from primary  a single register for higher-pixel value of all pixels being rendered in parallel, a single register for the threshold value, a single register for the upper binary number, a single register for the lower binary number, a single register for the error value of all pixels being rendered in parallel, single registers for each diffused error value of all pixels being rendered in parallel, etc. Thus, with the systems and methods herein a rendering process that has 10 data elements rendering 8 pixels in parallel only uses 10 registers because of the single-thread parallel rendering process described herein. This improves the performance of the processor by speeding operations and decreasing the number of registers that are consumed by the processing, thereby freeing registers for other processing activities. As noted below, this single-thread process can also be multi-threaded for additional processing gains; Column 8, line 60-Column 9, line 9: methods simultaneously render pixels in immediately adjacent scanlines, but do so in a spaced manner that separates pixels being simultaneously processed by a pixel distance (e.g., four-pixel distance) in the processing direction. This pixel distance in the processing direction allows time for the conversion error amount to be supplied to the pixels being simultaneously processed, so that the conversion error from other pixels can be received before simultaneous processing begins on the pixels being simultaneously processed. In other words, this pixel distance is parallel to the processing direction and is a distance measured in pixels aligned in the processing direction, and prevents rendering pixels until all conversion error is received from other pixels from which conversion error can be received…second register of the SIMD processor is used to maintain a threshold value used during the rendering process. A third register of the SIMD processor is used to maintain one value (e.g., 255) for the print ready format pixels (e.g., those having less bits per pixel), and a fourth register of the SIMD processor is used to maintain the other value (e.g., 0) for the print ready format pixels. Also, a fifth register of the SIMD processor is used to maintain the conversion error amount for all the pixels being simultaneously processed
Regarding claim 4, Metcalfe, in view of Abraham teaches the method according to claim 1, Metcalfe discloses wherein secondary memory used during processing of remaining consuming tasks is freed up upon completion of processing (Column 3, line 55-Column 4, line 11: systems and methods herein use a single register for higher-pixel value of all pixels being rendered in parallel, a single register for the threshold value, a single register for the upper binary number, a single register for the lower binary number, a single register for the error value of all pixels being rendered in parallel, single registers for each diffused error value of all pixels being rendered in parallel, etc. Thus, with the systems and methods herein a rendering process that has 10 data elements rendering 8 pixels in parallel only uses 10 registers because of the single-thread parallel rendering process described herein. This improves the performance of the processor by speeding operations and decreasing the number of registers that are consumed by the processing, thereby freeing registers for other processing activities. As noted below, this single-thread process can also be multi-threaded for additional processing gains).
Regarding claim 5, Metcalfe, in view of Abraham teaches the method according to claim 1, Abraham discloses wherein following tasks generated by failed tasks are also processed in single threaded mode in a secondary memory (Paragraph [0028]: order to manage changes associated with dynamically switching one or more cores of a configuration between single thread and multithreading modes, a number of support features are included. To maintain compatibility with programs that do not support multithreading, a single thread mode may be the default mode upon a reset or deactivation. Exemplary embodiments include features to preserve, communicate, and restore thread context from the multithreading mode to support analysis and/or restoration of the thread context after transitioning from the multithreading mode to the single thread mode).
Regarding claim 6, Metcalfe, in view of Abraham teaches the method according to claim 1, Abraham discloses wherein remaining tasks on a page having one or more failed tasks are also processed in single threaded mode for rendering (Paragraph [0028]: order to manage changes associated with dynamically switching one or more cores of a configuration between single thread and multithreading modes, a number of support features are included. To maintain compatibility with programs that do not support multithreading, a single thread mode may be the default mode upon a reset or deactivation. Exemplary embodiments include features to preserve, communicate, and restore thread context from the multithreading mode to support analysis and/or restoration of the thread context after transitioning from the multithreading mode to the single thread mode; Paragraph [0046]: In an SMT environment, a waiting thread is a thread that has not been dispatched with work such that the waiting thread is ready to be assigned work (i.e., a stream of instructions) and then execute. A core is waiting when all its threads are waiting. A non-waiting thread embodies one of the following states: executing instructions, competing to execute instructions, and/or resolving a cache miss. A core is non-waiting when 1 or more of its threads are non-waiting. A physical or logical core's thread density (such as physical core1 110 or logical core1 201A) represents the number of non-waiting threads at a given time for that physical or logical core. In the example, physical cores 102 and logical cores 201A-F can have a maximum of two threads each. A thread density 2 core contains 2 non-waiting threads, which means, for physical core 110 and logical core 201A that both physical threads 121 and 122 and logical threads 211 and 212, respectively, are executing).
Regarding claim 7, Metcalfe, in view of Abraham teaches the method according to claim 1, Metcalfe discloses wherein upon identifying one or more failed consuming tasks, transferring data associated with the identified one or more failed consuming tasks from a primary memory to a secondary memory, the secondary memory having characteristics different from primary memory characteristics, and wherein the secondary memory is disk memory (Fig. 2; Column 3, line 55-Column 4, line 11: a single register for higher-pixel value of all pixels being rendered in parallel, a single register for the threshold value, a single register for the upper binary number, a single register for the lower binary number, a single register for the error value of all pixels being rendered in parallel, single registers for each diffused error value of all pixels being rendered in parallel, etc. Thus, with the systems and methods herein a rendering process that has 10 data elements rendering 8 pixels in parallel only uses 10 registers because of the single-thread parallel rendering process described herein. This improves the performance of the processor by speeding operations and decreasing the number of registers that are consumed by the processing, thereby freeing registers for other processing activities. As noted below, this single-thread process can also be multi-threaded for additional processing gains; Column 8, line 60-Column 9, line 9: methods simultaneously render pixels in immediately adjacent scanlines, but do so in a spaced manner that separates pixels being simultaneously processed by a pixel distance (e.g., four-pixel distance) in the processing direction. This pixel distance in the processing direction allows time for the conversion error amount to be supplied to the pixels being simultaneously processed, so that the conversion error from other pixels can be received before simultaneous processing begins on the pixels being simultaneously processed. In other words, this pixel distance is parallel to the processing direction and is a distance measured in pixels aligned in the processing direction, and prevents rendering pixels until all conversion error is received from other pixels from which conversion error can be received…second register of the SIMD processor is used to maintain a threshold value used during the rendering process. A third register of the SIMD processor is used to maintain one value (e.g., 255) for the print ready format pixels (e.g., those having less bits per pixel), and a fourth register of the SIMD processor is used to maintain the other value (e.g., 0) for the print ready format pixels. Also, a fifth register of the SIMD processor is used to maintain the conversion error amount for all the pixels being simultaneously processed).
Regarding claim 8, Metcalfe, in view of Abraham teaches the method according to claim 1, Abraham discloses wherein the identified one or more consuming tasks is re-run at least partially depending on the state of output generated by the identified one or more failed consuming tasks (Paragraph [0071]: LPAR hypervisor 163 individually identifies and stores in the database 10 each time a logical core 201 is dispatched to execute on a respective physical core 110, 120, 130, 140, along with a time stamp for the start and stop time. The database 10 can be realized as (include) the hardware data state associated with each logical core that is saved/restored on an undispatch/redispatch. The data being saved/restored is the total time the logical core that executed was dispatched to a physical core, and the core counters).
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the memory and processor, which are disclosed by Abraham, Fig. 1; Paragraph [0030]: FIG. 1 shows a computer system 100 as an example of a computing environment that supports multithreading (MT) according to an embodiment. In FIG. 1, the computer system 100 includes a plurality of hardware processor cores 102, an input/output (I/O) subsystem 104, and system memory 160); thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 10; thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613